DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28, 31, 41, 42 and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. (US 6417899 B1) (“Jones”), in view of Lippey (US 2008/0239497 A1), Toyooka (US 2001/0040001 A1).
With respect to claim 28, Jones teaches a glass window for use in an electronic device (abstr., col. 5, lines 61-67, col. 6, lines 1-16, col. 10, lines 35-37, Figs. 1 and 11), comprising a glass plate comprising a first planar surface and a second planar surface – element 29 (Fig. 11), the first planar surface opposite the second planar surface (Fig. 11), an opaque layer applied to a first region of the first planar surface of the glass plate – element 21 (col. 11, lines 3-4), a discontinuous dichronic layer defining a color gradient deposited on a second region of the first planar surface and on the opaque layer – element 81 – (col. 10, lines 61-67, col. 11, lines 1-22, Fig. 11).  Jones is silent with respect to the discontinuous dichroic layer comprising at least one of a metal or a metal oxide.  Lippey discloses an optical device (0001, 0003) wherein a metal layer – absorptive layer (0004), is used to obtain specific optical effects (0021, 0023).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the discontinuous layer in the window of Jones made of metal as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
The references are silent with respect to at least one opaque ink layer applied to the discontinuous dichroic layer.  Toyooka teaches a window – element 221 - for an electronic device wherein an opaque ink layer – element 8 – is applied to an edge of the window for aesthetic purposes (0065, 0066, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an opaque ink layer to the discontinuous dichroic layer 81 at an edge of the glass plate of Jones for aesthetic purposes. 
With respect to claim 31, Jones, Lippey, and Toyooka teach the window of claim 28.  Jones teaches a portion of the first region – comprising element 81 – and a portion of the second region – comprising elements 83 and 85 – overlap (Fig. 11).
Regarding claim 41, Jones, Lippey and Toyooka teach the window of claim 28.
Lippey discloses a color gradient defining a color profile for light reflected by the absorptive layer (0021), thus, in the window of Jones, Lippey and Toyooka the color gradient defines a color profile for light reflected by the discontinuous dichroic layer.
As to claim 42, Jones, Lippey and Toyooka teach the window of claim 41.  Jones discloses a window comprising a colored ink layer – element 87 – deposited on a region of the discontinuous dichroic layer.  The recitation “the light reflected by the discontinuous dichroic layer is a first portion of light incident on the discontinuous dichroic layer; and the discontinuous dichroic layer in combination with the colored ink layer absorb a second portion of the light incident on the discontinuous dichroic layer, while the color profile remains visible” describes how the window functions.  Since the references teach all of the elements of the window, it would be expected that it is capable to perform as intended.
With respect to claim 57, Jones, Lippey and Toyooka teach the window of claim 28.  Toyooka discloses an opaque black ink layer or an opaque white ink layer (0066).

Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art Jones, Lippey and Toyooka fail to teach or suggest a glass window comprising a discontinuous dichroic layer formed of metal and comprising a stack of partially overlapping metal layers having a thickness in the range of 20 nm to 50 nm.
Claims 51-56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art Jones, Lippey and Toyooka fail to teach or suggest a glass element comprising a discontinuous dichroic layer defining a color gradient and formed of partially overlapping metal layers having a thickness in the range of 20 nm to 50 nm.
Claims 43-50 are allowable as they include all of the limitations of an allowable claim – claim 51.

Response to Amendment
Based on the PTAB’s decision of July 6, 2022 and findings therein Applicant’s amendment filed on Sept. 6, 2022 has been entered and prosecution has been reopened.  
The feature of “opaque” with respect to the discontinuous dichroic layer has been removed from the claims, thus, these claims became broader, and the same references have been applied in the current Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783